 



EXHIBIT 10(c)
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS PLAN
(Post-2004 Terms)
TABLE OF CONTENTS

              Section     Page  
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
1.1
  Definitions     2  
1.2
  Construction     5  
 
           
 
  ARTICLE II        
 
  PARTICIPATION        
 
           
2.1
  Participants     6  
2.2
  Designation of Participants     6  
 
           
 
  ARTICLE III        
 
  SUPPLEMENTAL NORMAL RETIREMENT BENEFITS        
 
           
3.1
  Eligibility     7  
3.2
  Amount     7  
3.3
  Payment     7  
 
           
 
  ARTICLE IV        
 
  SUPPLEMENTAL EARLY RETIREMENT BENEFITS        
 
           
4.1
  Eligibility     8  
4.2
  Amount     8  
4.3
  Payment     8  
 
           
 
  ARTICLE V        
 
  SUPPLEMENTAL DISABILITY BENEFITS        
 
           
5.1
  Eligibility     9  
5.2
  Amount     9  
5.3
  Payment     9  
5.4
  Termination and Adjustment of Supplemental Disability Benefits     10  
5.5
  Medical Examinations     10  
 
           
 
  ARTICLE VI        
 
  SUPPLEMENTAL DEFERRED RETIREMENT BENEFITS        
 
           
6.1
  Eligibility     12  
6.2
  Amount     12  
6.3
  Payment     12  

 



--------------------------------------------------------------------------------



 



              Section     Page  
 
  ARTICLE VII        
 
  PAYMENT OF BENEFITS        
 
           
7.1
  Payment of Supplemental Normal and Early Retirement Benefits     13  
7.2
  Payment of Supplemental Deferred Retirement Benefits     14  
7.3
  Changing Time or Form of Payment     14  
7.4
  Acceleration of Distributions     15  
7.5
  Deduction Limitation     15  
7.6
  Actuarial Factors     15  
7.7
  Cessation of Payments Due to Compensation     16  
7.8
  Competition     16  
7.9
  Taxes     17  
 
           
 
  ARTICLE VIII        
 
  CHANGE IN CONTROL        
 
           
8.1
  Eligibility for Supplemental Retirement Benefit     18  
8.2
  Computation of Benefits Upon a Change of Control     18  
8.3
  Payment of Benefits Upon a Change of Control     18  
 
           
 
  ARTICLE IX        
 
  DEATH BENEFITS        
 
           
9.1
  Designation of Beneficiary     20  
9.2
  Death Benefit     20  
 
           
 
  ARTICLE X        
 
  ADMINISTRATION        
 
           
10.1
  Authority of the Company     21  
10.2
  Claims Procedure     21  
 
           
 
  ARTICLE XI        
 
  AMENDMENT AND TERMINATION     24  
 
           
 
  ARTICLE XII        
 
  MISCELLANEOUS        
 
           
12.1
  Non-Alienation of Benefits     25  
12.2
  Payment of Benefits to Others     25  
12.3
  Plan Non-Contractual     25  
12.4
  Trust     25  
12.5
  Interest of a Participant     25  
12.6
  Claims of Other Persons     26  
12.7
  Section 409A     26  
12.8
  Severability     26  
12.9
  Governing Law     26  

 



--------------------------------------------------------------------------------



 



APPLIED INDUSTRIAL TECHNOLOGIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS PLAN
(Post-2004 Terms)
          WHEREAS, the Applied Industrial Technologies, Inc. Supplemental
Executive Retirement Benefits Plan (formerly known as the Bearings, Inc.
Supplemental Executive Retirement Benefits Plan and hereinafter referred to as
the “Plan”) was established on January 21, 1988, by Bearings, Inc., the
predecessor to Applied Industrial Technologies, Inc. (hereinafter referred to as
the “Company”) for the benefit of certain officers and key executives; and
          WHEREAS, the Plan was most recently restated as of January 1, 2002 and
amended subsequently on August 6, 2004; and
          WHEREAS, in order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (hereinafter referred to as “Section 409A”) and to
facilitate the administration of certain nonqualified deferrals thereunder, the
Plan is hereby bifurcated effective January 1, 2005, into two parts; namely, one
part which shall consist of the Plan, as in effect on October 3, 2004, and which
is hereby frozen and shall not be modified except as permitted under
Section 409A so as to preserve the grandfathered status of vested deferrals
thereunder (hereinafter referred to as the “Frozen Terms”), and the second part
which shall consist of the post-2004 terms of the Plan, as amended effective
January 1, 2005, for compliance with Section 409A (hereinafter referred to as
the “Post-2004 Terms”); and
          WHEREAS, Plan benefits accrued or vested after December 31, 2004, and
before the Plan was bifurcated, have been made and administered in good faith in
accordance with the requirements of Section 409A;
          NOW THEREFORE, effective January 1, 2005, the Post-2004 Terms of the
Plan are hereinafter set forth.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          1.1 Definitions. For purposes of the Plan, each of the following words
and phrases shall have the meaning hereinafter set forth unless a different
meaning is clearly required by the context:
     (1) The term “Accrued Portion” of a Participant’s supplemental normal
retirement benefit determined as of any given date occurring prior to his Normal
Retirement Date shall mean the amount of such Participant’s supplemental normal
retirement benefit determined pursuant to the provisions of Section 3.2, based
upon his Highest Monthly Final Average Compensation and years of Service on such
date.
     (2) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member; any member of a group of trades or businesses under common
control (as determined under Section 414(c) of the Code) with the Company; any
member of an affiliated service group (as determined under Section 414(m) of the
Code) of which the Company is a member; and any other entity which is required
to be aggregated with the Company pursuant to the provisions of Section 414(o)
of the Code.
     (3) The term “Affiliated Group” shall mean the group of entities which are
Affiliates.
     (4) The term “Beneficiary” shall mean the person or persons who is
designated by a Participant to receive a death benefit under the Plan pursuant
to the provisions of Article IX.
     (5) The term “Board” shall mean the Board of Directors of the Company.
     (6) The term “Cause” shall mean (i) the conviction of, or pleading guilty
by, a Participant to a felony or a misdemeanor involving moral turpitude;
(ii) the commission of an act of fraud, dishonesty or theft, or (iii) the
commission of any other intentional act (or failure to act) which is not in the
best interests of the Company, specifically including, but not limited to, those
actions (or failures) which the Company has previously notified the Participant
in writing are contrary to the best interests of the Company.
     (7) The term “Change of Control” shall mean a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company that constitutes a “change in control”
under Section 409A.

 



--------------------------------------------------------------------------------



 



     (8) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Reference to a section of the Code shall include such
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes such section.
     (9) The term “Company” shall mean Applied Industrial Technologies, Inc.,
its corporate successors, and the surviving corporation resulting from any
merger of Applied Industrial Technologies, Inc. with any other corporation or
corporations.
     (10) The term “Compensation” shall mean the total wages which are paid to
or on behalf of a Participant during a calendar year by an Affiliate for
services rendered as a common law employee, including base salary, annual
incentive compensation, commissions, bonuses, any base salary and annual
incentive amounts deferred under any non-qualified deferred compensation program
of an Affiliate, and any elective contributions that are made on behalf of such
Participant under any plan maintained by an Affiliate and that are not
includible in gross income under Section 125, 129, or 402(e)(3) of the Code, but
excluding moving or educational reimbursement expenses, amounts realized from
the exercise of stock options, any long term incentive compensation including,
but not limited to, restricted stock, performance grants and stock appreciation
rights, severance benefits, and imputed income attributable to any fringe
benefit.
     (11) The term “Comprehensive Plan” shall mean the Applied Industrial
Technologies, Inc. Deferred Compensation and Supplemental Benefit Plan (formerly
known as the Bearings, Inc. Comprehensive Deferred Compensation and Supplemental
Benefit Plan).
     (12) The term “Disability” or “Disabled” shall mean a condition of a
Participant that meets the requirements of Section 409A Disability or Own Occ
Disability.
     (13) The term “Election Form” shall mean the form which may be electronic,
telephonic or hard copy and on which a Participant elects the time and manner of
payment of his Plan benefits in accordance with the provisions of Section 409A.
     (14) The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such action.
     (15) The term “Executive Officer” shall mean an officer of the Company as
defined by Rule 3b-7 of the Securities Exchange Act of 1934, as amended.
     (16) The term “Former Employer Plan” shall mean any defined benefit plan,
program or arrangement (qualified or non-qualified) maintained by a former

 



--------------------------------------------------------------------------------



 



employer of a Participant and pursuant to which a Participant is, or ever was,
eligible to receive retirement income.
     (17) The term “Frozen Benefit” shall mean the Accrued Portion of the
supplemental normal retirement benefit of a Participant who had attained age 55
and was credited with at least ten years of Service as of December 31, 2004,
determined under the provisions of the Frozen Terms on such date.
     (18) The term “Frozen Terms” shall mean the terms of the Plan as in effect
on October 3, 2004.
     (19) The term “Highest Monthly Final Average Compensation” shall mean
1/12th of the average of the Compensation of a Participant for any three
calendar years during the last ten calendar years of his employment with the
Affiliated Group in which the Participant had the greatest Compensation;
provided, however, that if a Participant did not receive Compensation for at
least three calendar years, his Highest Monthly Final Average Compensation shall
be determined by dividing his average Compensation for the calendar years in
which he was employed by the Affiliated Group by 12.
     (20) The term “Normal Retirement Date” shall mean the date on which a
Participant attains 65 years of age.
     (21) The term “Own Occ Disability” shall mean the incapacity of a
Participant due to any physical or mental condition that is incurred while an
Executive Officer and that results in the Participant being unable to perform
the duties of his most recent position with the Affiliated Group and thereafter
shall mean such continued incapacity so that the Participant is prevented from
resuming the duties and responsibilities of his most recent position with the
Affiliated Group or from obtaining a comparable position with another employer.
     (22) The term “Participant” shall mean, for purposes of the Post-2004
Terms, an Executive Officer who is designated to participate in the Plan
pursuant to the provisions of Article II of the Plan.
     (23) The term “Plan” shall mean the Applied Industrial Technologies, Inc.
Supplemental Executive Retirement Benefits Plan which, effective as of
January 1, 2005, shall consist of the Frozen Terms and the Post-2004 Terms, and
which is part of the Comprehensive Plan and listed on Exhibit A attached
thereto. The Frozen Terms shall be determinative solely with respect to Frozen
Benefits and the payment thereof. The Post-2004 Terms shall govern all other
provisions of the Plan, including Plan benefits accrued or vested on and after
January 1, 2005.
     (24) The term “Post-2004 Terms” shall mean the part of the bifurcated Plan
that contains the provisions of the Plan effective on January 1, 2005 to comply
with Section 409A and as may be amended after such date from time to time.

 



--------------------------------------------------------------------------------



 



     (25) The term “Primary Social Security Benefit” shall mean the monthly
benefit which a Participant would be entitled to receive as a primary insurance
amount under the U.S. Social Security Act, as amended, and in effect (and at the
rate in effect) on the January 1 coincident with or next preceding the date his
Service under the Plan ceases (regardless of any retroactive changes made by
legislation enacted after said January 1) under the assumptions described below
(whether he applies for such benefit or not, and even though he may lose part or
all of such benefit for any reason). The amount of said Primary Social Security
Benefit shall be estimated and computed by the Company for the purposes of the
Plan on the assumption that such Participant shall have no further employment or
Compensation after the date his Service under the Plan ceases and that his
benefit commences at the later of his 62nd birthday or the date his Service
under the Plan ceases.
     (26) The term “Section 409A” shall mean Section 409A of the Code and the
Treasury regulations and rulings thereunder.
     (27) The term “Section 409A Disability” shall mean a condition of a
Participant that constitutes a “disability” under Section 409A, including a
determination by the Social Security Administration that such Participant is
totally disabled.
     (28) The term “Separation from Service” shall mean the termination of the
employment of a Participant with the Company and all Affiliates for any reason
other than death; provided, however, that a Company-approved leave of absence
shall not be considered a termination of employment if the leave does not exceed
six months, or if longer, so long as the Participant’s right to reemployment is
provided either by statute or by contract. Notwithstanding the foregoing,
whether a Participant has incurred a Separation from Service shall be determined
in accordance with Section 409A.
     (29) The term “Service” shall mean the aggregate period of time that a
Participant is employed as a common law employee by the Company and any
Affiliate or for which he is given credit pursuant to the provisions of
Section 2.2.
     (30) The term “Specified Employee” shall mean a key employee of the Company
who is deemed a specified employee under Section 409A.
     1.2 Construction. Where necessary or appropriate to the meaning hereof, the
singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.

 



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
          2.1 Participants. Each Executive Officer of the Company who was
participating in the Plan under the Frozen Terms as of December 31, 2004, and
who continues to be an active Executive Officer of the Company shall continue to
be a Participant in the Plan under the Post-2004 Terms as of January 1, 2005.
Any Executive Officer of the Company who was not participating in the Plan under
the Frozen Terms as of December 31, 2004, and who becomes an Executive Officer
of the Company on or after January 1, 2005, and who is designated as a
Participant pursuant to the provisions of Section 2.2, shall become a
Participant in the Plan under the Post-2004 Terms as of the date of such
designation. Each Executive Officer shall be considered a Specified Employee and
shall be subject to the rules relating to Specified Employees under
Section 409A.
          2.2 Designation of Participants. The designation of an Executive
Officer of the Company as a Participant shall be made by action of the Board or
the Executive Organization & Compensation Committee of the Board. In addition,
the Board or the Executive Organization & Compensation Committee of the Board
may award Service credit, not in excess of five years, to any Executive Officer
of the Company at the time of such designation.

 



--------------------------------------------------------------------------------



 



ARTICLE III
SUPPLEMENTAL NORMAL RETIREMENT BENEFITS
          3.1 Eligibility. Any Participant, who incurs a Separation from Service
on or after his Normal Retirement Date and who is credited with at least five
years of Service as an Executive Officer, shall be eligible to receive a
supplemental normal retirement benefit determined in accordance with the
provisions of Section 3.2.
          3.2 Amount. Subject to the provisions of Article VIII and except as
specifically provided otherwise in this Section 3.2, the supplemental normal
retirement benefit of an eligible Participant shall be equal to 45 percent of
his Highest Monthly Final Average Compensation, reduced by 1/20th for each full
year that his years of Service are less than 20 and further reduced by his
Frozen Benefit, if any, as well as the actuarial equivalency of any supplemental
awards paid to a Participant under the Applied Industrial Technologies, Inc.
Vice President Supplemental Incentive Plan. Notwithstanding the foregoing,
except as provided in Article VIII, in the event that D. L. Pugh is credited
with at least 10 years of Service under the Plan, including Service credited in
the event of a Change of Control under Article VIII, his supplemental normal
retirement benefit shall be equal to 60 percent of his Highest Monthly Final
Average Compensation reduced by the monthly benefit payable to him at age 65 in
a single life form under all Former Employer Plans and then reduced further by
50 percent of his monthly Primary Social Security Benefit.
          3.3 Payment. Subject to the provisions of Article VIII, the payment of
the supplemental normal retirement benefit determined under the provisions of
Section 3.2 to an eligible Participant shall be made pursuant to the provisions
of Article VII.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
SUPPLEMENTAL EARLY RETIREMENT BENEFITS
          4.1 Eligibility. Any Participant who incurs a Separation from Service
prior to his Normal Retirement Date, but after: (i) attaining age 55, (ii) being
credited with at least 10 years of Service and (iii) being credited with at
least five years of Service as an Executive Officer, shall be eligible to
receive a supplemental early retirement benefit determined in accordance with
the provisions of Section 4.2.
          4.2 Amount. The supplemental early retirement benefit payable to an
eligible Participant shall be equal to the Accrued Portion of his monthly
supplemental normal retirement benefit determined in accordance with the
provisions of Section 3.2 on the date of his Separation from Service, reduced by
.4166% for each full month that actual commencement of such benefit precedes his
Normal Retirement Date. Therefore, in the event that the payment of any
supplemental early retirement benefit is delayed in order to comply with the
six-month delay rule applicable to a Participant who is a specified employee
under Section 409A, the amount of such benefit shall be determined hereunder
using the date on which the delayed benefit begins to be paid to such
Participant.
          4.3 Payment. Subject to the provisions of Article VIII, the payment of
a supplemental early retirement benefit determined under the provisions of
Section 4.2 shall be made to an eligible Participant pursuant to the provisions
of Article VII.

 



--------------------------------------------------------------------------------



 



ARTICLE V
SUPPLEMENTAL DISABILITY BENEFITS
          5.1 Eligibility. Any Participant who incurs a Separation from Service
due to Disability after being credited with at least five years of Service as an
Executive Officer, shall be eligible to receive a monthly supplemental
disability benefit determined in accordance with the provisions of Section 5.2.
          5.2 Amount. The monthly supplemental disability benefit of an eligible
Disabled Participant shall be an amount which when added to any long term
disability benefits payable to such Participant under any other plan or program
maintained by an Affiliate (regardless of the source of contributions and
converted, if necessary, into a monthly benefit for purposes hereunder) equals
60% of such Disabled Participant’s Highest Monthly Final Average Compensation.
          5.3 Payment. Subject to the provisions of Section 5.4 and
Article VIII, a monthly supplemental disability benefit shall be paid to an
eligible Disabled Participant who incurs a Section 409A Disability commencing
180 days after the onset of a Participant’s Disability and shall be payable
monthly thereafter until the earlier of (i) the Participant’s Normal Retirement
Date, or (ii) the Participant’s death. Subject to the provisions of Section 5.4
and Article VIII, a monthly supplemental disability benefit shall be paid to an
eligible Disabled Participant who incurs an Own Occ Disability (but not a
Section 409A Disability) as of the first day of the seventh month following such
Participant’s Separation from Service due to Disability; provided, however, that
if any payments to which the Participant would have been entitled during the
first six months following the date of his Separation from Service if he had a
Section 409A Disability shall be accumulated and paid to such Participant on the
first day of the seventh month following his Separation from Service. Upon
attaining Normal Retirement Date, any such Disabled Participant shall be
entitled to receive a supplemental normal retirement benefit determined in
accordance with the provisions of Section 3.2, based upon his years of Service
and Highest Monthly Final Average Compensation as

 



--------------------------------------------------------------------------------



 



of the time of his Separation from Service due to his Disability, and payable in
accordance with the provisions of Section 3.3.
          5.4 Termination and Adjustment of Supplemental Disability Benefits.
Monthly supplemental disability benefits being paid to a Participant shall
terminate if prior to the Participant’s Normal Retirement Date, such Participant
no longer has an Own OCC Disability. In addition, monthly supplemental
disability benefits being paid to a Participant shall be reduced in the manner
set forth below, if prior to the Participant’s Normal Retirement Date, such
Participant engages in regular gainful employment and earns income.
          (a) Determine Loss of Income by subtracting the monthly income earned
by the Participant from the Participant’s Highest Monthly Final Average
Compensation used under Section 5.2.
          (b) Determine the percentage of such Loss of Income by dividing the
amount calculated in (a) above by the Participant’s Highest Monthly Final
Average Compensation.
          (c) Determine the amount of the reduced supplemental disability
benefit as follows:

      Percentage of Loss of Income   Supplemental Disability Benefit [(b) above]
  [(c) above]
 
    75% or more   Section 5.2 Benefit
 
    20% - 74%   Section 5.2 Benefit times Percentage of Loss of Income
 
    Under 20%   - $0 - No Supplemental Disability Benefit Payable

          5.5 Medical Examinations. The Company may, in its discretion, require
a Participant who is applying for a monthly supplemental disability benefit or
who is receiving a monthly supplemental disability benefit to submit to such
medical examinations as it may deem reasonably necessary; provided, however,
that no Participant shall be required to undergo such examinations more than
once a year. In the event a Participant refuses to submit to any such
examination, his monthly supplemental disability benefit shall be suspended by
the Company.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
SUPPLEMENTAL DEFERRED RETIREMENT BENEFITS
          6.1 Eligibility. Any Participant who incurs a Separation from Service
prior to attainment of age 55 for reasons other than Cause or Disability, but
after being credited with at least ten years of Service, five of which were
credited while an Executive Officer, shall be eligible to receive upon
attainment of age 65 (or a Change in Control, if earlier) a supplemental
deferred retirement benefit determined in accordance with the provisions of
Section 6.2.
          6.2 Amount. The supplemental deferred retirement benefit of an
eligible Participant shall be equal to 25% of the Accrued Portion of his
supplemental normal retirement benefit determined in accordance with the
provisions of Section 3.2 on the date of his Separation from Service.
          6.3 Payment. Subject to the provisions of Article VIII, the payment of
the supplemental deferred retirement benefit determined under the provisions of
Section 6.2 shall be made to an eligible Participant pursuant to the provisions
of Section 7.2.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
PAYMENT OF BENEFITS
          7.1 Payment of Supplemental Normal and Early Retirement Benefits. The
supplemental normal or early retirement benefit payable to an eligible
Participant pursuant to the provisions of Section 3.3 or 4.3, respectively,
shall be determined pursuant to Section 3.2 or 4.2, respectively, and paid to
such eligible Participant pursuant to Option A, B, C or D as set forth below and
indicated on the Election Form of such Participant; provided, however, if a
Participant has elected to receive his supplemental normal or early retirement
benefit pursuant to Option E, the present value of his supplemental normal or
early retirement benefit shall be determined under the provisions of Section 7.6
and shall be paid under the provisions of Option E.
     Option A. A single life annuity for the life of the Participant.
     Option B. A reduced monthly supplemental retirement benefit payable to such
Participant for his lifetime following his Separation from Service with the
continuance of a monthly benefit equal to one-half of such reduced amount after
his death to his Contingent Annuitant during the lifetime of the Contingent
Annuitant, provided that such Contingent Annuitant is living at the time such
Participant’s benefit commences.
     Option C. A reduced monthly supplemental retirement benefit payable to such
Participant for his lifetime following his Separation from Service with the
continuance of a monthly benefit equal to three-quarters of such reduced amount
after his death to his Contingent Annuitant during the lifetime of the
Contingent Annuitant, provided such Contingent Annuitant is living at the time
such Participant’s benefit commences.
     Option D. A reduced monthly supplemental retirement benefit payable to such
Participant for his lifetime following his Separation from Service with the
continuance of a monthly benefit equal to such reduced amount after his death to
his Contingent Annuitant during the lifetime of the Contingent Annuitant,
provided such Contingent Annuitant is living at the time such Participant’s
benefit commences.
     Option E. Substantially equal installment payments for a specified number
on his Election Form, not to exceed ten, but in no event less than a minimum of
three (five for any Participant who at the time of his Separation from Service
is or was the Chairman or the Chief Executive Officer of the Company). Due to
the six-month delay rule applicable to specified employees under Section 409A,
the initial installment payment shall be made on the first day of the seventh
month following the date that the Participant incurs a Separation from Service.
The remaining

 



--------------------------------------------------------------------------------



 



installment payments shall be made on the first day of the succeeding fiscal
years of the Company after the fiscal year in which the first installment
payment is made to the Participant. In addition, the portion of a benefit which
is payable after the initial installment payment is made to a Participant shall
accrue interest until paid in accordance with the foregoing provisions at the
applicable interest rate under Section 417(e)(3) of the Code utilized by the
actuary to calculate the present value of such Participant’s supplemental normal
or early retirement benefit pursuant to the provisions of Section 7.6.
          7.2 Payment of Supplemental Deferred Retirement Benefits. The present
value of the supplemental deferred retirement benefits payable to an eligible
Participant pursuant to the provisions of Section 6.3 shall be determined
pursuant to Sections 6.2 and 7.6 and paid to such eligible Participant in three
substantially equal payments with the first payment being made on the first day
of the fiscal year of the Company following the Participant’s attainment of age
65. The remaining two payments shall be made on the first of the next two
succeeding fiscal years of the Company after the fiscal year in which the first
payment is made to such Participant. In addition, the portion of a benefit which
is payable after the initial installment payment is made to a Participant shall
accrue interest until paid in accordance with the foregoing provisions of this
Section 7.2 at the applicable interest rate under Section 417(e)(3) of the Code
utilized by the actuary to calculate the present value of such Participant’s
supplemental deferred retirement benefits under Section 7.6.
          7.3 Changing Time or Form of Payment. A Participant may elect to delay
payment or to change the form of payment if all the following conditions are
met:
          (i) Such election will not take effect until at least twelve months
after the date on which the election is made; and
          (ii) The payment with respect to which such election is made is
deferred for a period of not less than five years from the date such payment
would otherwise be made; and
          (iii) Any election for a “specified time (or pursuant to a fixed
schedule)” within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not
be made less than twelve months prior to the date of the first scheduled
payment.
To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.

 



--------------------------------------------------------------------------------



 



          7.4 Acceleration of Distributions. Except as provided in Articles VIII
or IX or in Section 7.3 and as permitted under Section 409A, no acceleration of
the time or form of payment of any supplemental retirement benefit under the
Plan shall be permitted.
          7.5 Deduction Limitation. To the extent allowed under Section 409A,
the following described limitation on a distribution that is otherwise payable
pursuant to the provisions of the Post-2004 Terms shall be applicable. If the
Company determines in good faith that there is a reasonable likelihood that a
distribution under the Post-2004 Terms would not be deductible by the Company
when paid solely by reason of the limitation under Section 162(m) of the Code,
the Company may defer that amount of the distribution to the extent deemed
necessary to ensure deductibility; provided, however, that such deduction
limitation shall not be applied to any distribution made after a Change in
Control; and provided further, that the amounts deferred (and amounts credited
thereon) because of Section 162(m) shall be distributed to the Participant (or
Beneficiary in the event of the Participant’s death) at the earlier of (i) the
earliest possible date that it is deductible, or (ii) a Change in Control. Any
amounts deferred pursuant to such deduction limitation shall continue to be
credited with interest at the rate under Section 417(e)(3) of the Code for the
January immediately preceding the month in which the supplemental retirement
benefit of the Participant was to (or actually did) commence.
          7.6 Actuarial Factors. The present value of the supplemental normal or
early retirement benefits of a Participant that are payable under the Plan
pursuant to the provisions of Section 7.1 shall be determined by using the
applicable interest rate and applicable mortality table specified under
Section 417(e)(3) of the Code for the January immediately preceding the month in
which the Participant incurs a Separation from Service. The present value of the
supplemental deferred retirement benefits of a Participant that are payable
under the Plan pursuant to the provisions of Section 7.2 shall be determined by
using the applicable interest rate and applicable mortality table specified
under Section 417(e)(3) of the Code for the January immediately preceding the
month in which such supplemental deferred retirement benefit of the Participant
is to commence to be paid. The present value of supplemental normal, early and
deferred retirement benefits of

 



--------------------------------------------------------------------------------



 



Participants that are payable under Section 8.2 shall be determined by using the
applicable interest rate and applicable mortality table specified under
Section 417(e)(3) of the Code for the January immediately preceding the month in
which such present value is to be paid. Actuarial equivalency under the Plan
(except for the calculation of the present value of benefits for purposes of
Sections 7.1, 7.2 and 8.2) shall be determined using the actuarial factors
utilized to determine the Company’s projected benefit obligations under FAS 87
for the fiscal year in which such benefit is to commence to be paid.
          7.7 Cessation of Payments Due to Competition. Except in the event of a
Change of Control, each payment of supplemental retirement benefits under the
Plan to a Participant shall be subject to the condition that the Participant has
not engaged in Competition with the Affiliated Group, as defined in Section 7.8
below, at any time prior to the date of such payment.
          7.8 Competition. Competition for purposes of the Plan shall mean
assuming an ownership position or a position as an employee, consultant, agent,
or director with a business engaged in the manufacture, processing, purchase,
sale, design, or distribution of the same products manufactured, sold, designed,
or distributed by an Affiliate during the calendar year prior to the date of
termination of the Participant’s employment; provided, however, that in no event
shall ownership of less than two percent of the outstanding capital stock
entitled to vote for the election of directors of a corporation with a class of
equity securities held of record by more than 500 persons in itself be deemed
Competition; and provided further, that all of the following events shall have
taken place:
          (i) The Board shall have given written notice to the Participant that,
in the opinion of the Board, the Participant is engaged in Competition within
the meaning of the foregoing provisions of this Section 7.8, specifying the
details thereof;
          (ii) The Participant shall have been given a reasonable opportunity,
upon receipt of such notice, to appear before and to be heard by the Board with
respect to his views regarding the opinion of the Board that the Participant
engaged in competition;
          (iii) The Board shall have given written notice to the Participant
that the Board determined that the Participant is engaged in Competition; and

 



--------------------------------------------------------------------------------



 



          (iv) The Participant neither shall have ceased to engage in such
Competition within 30 days from his receipt of notice of such determination nor
shall have taken all reasonable steps to that end during such 30-day period and
thereafter.
          7.9 Taxes. In the event any taxes are required by law to be withheld
or paid from any payments under the Plan, the Committee shall cause such amounts
to be withheld from other income or from such payments and shall transmit the
withheld amounts to the appropriate taxing authority.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
CHANGE IN CONTROL
          8.1 Eligibility for Supplemental Retirement Benefit. In the event of a
Change of Control and regardless of any Service or age requirement otherwise
applicable under the Plan as well as the provisions of Article VII, each
Participant who is employed by an Affiliate or who is Disabled, or who has
separated from service with the Affiliated Group and is eligible for a
supplemental deferred retirement benefit, shall be eligible to receive a
supplemental retirement benefit determined in accordance with the provisions of
Section 8.2 and paid pursuant to the provisions of Section 8.3 in lieu of any
other benefit under the Plan.
          8.2 Computation of Benefits Upon a Change of Control. In the event of
a Change of Control, the supplemental retirement benefit of an eligible
Participant who is employed by an Affiliate or who is Disabled shall be equal to
the Accrued Portion of his supplemental normal retirement benefit determined in
accordance with the provisions of Section 3.2; provided, however, that for
purposes of calculating such supplemental retirement benefit, each Participant
who has not yet attained age 65 shall be credited with additional years of
Service and age equal to one-half of the difference between 65 and his age on
the date of such Change of Control, but not in excess of 10; and provided
further, that notwithstanding the foregoing, in no event shall D. L. Pugh be
credited with less than 10 years of Service for purposes of Section 3.2 or be
deemed to be less than age 60 for purposes of Section 4.2. In addition, in the
event of a Change of Control, the supplemental retirement benefit of a
Participant who has separated from service with the Affiliated Group and who is
eligible for a supplemental deferred retirement benefit shall be to his benefit
determined under Section 6.2.
          8.3 Payment of Benefits Upon a Change of Control. Except as otherwise
provided in this Section 8.3, any supplemental retirement benefit which is
calculated under Section 8.2 shall be paid in a single sum determined using the
actuarial factors and interest rate set forth in Section 7.6. Moreover, in the
event of a Change of Control, each Participant and each Contingent Annuitant of
a deceased Participant, who is receiving supplemental retirement benefits under
the Plan, shall receive the actuarial present value of future payments of such
benefits in a single sum determined pursuant to the provisions of Section 7.6.
Any such single sum payment payable under this Section 8.3 shall be made to an
eligible Participant or an eligible Contingent Annuitant as soon as reasonably
practicable but in no event later than 30 days after such Change of Control.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
DEATH BENEFITS
          9.1 Designation of Beneficiary. Each Participant may designate a
Beneficiary to whom death benefits determined in accordance with the provisions
of Section 9.2 shall be payable. In the event a Participant does not designate a
Beneficiary or the designated Beneficiary of a Participant does not survive the
Participant, then the Beneficiary of such Participant shall be the estate of
such Participant. If any Beneficiary designated hereunder dies after becoming
entitled to receive a distribution from the Plan and before such distribution is
made to him in full, and if no other person or persons have been designated to
receive such distribution upon the happening of such contingency, the estate of
such deceased Beneficiary shall become the Beneficiary as to such distribution.
          9.2 Death Benefit. Upon the death of a Participant to whom
supplemental normal, early, or deferred retirement benefits under the Plan have
not yet commenced to be paid or upon the death of a Participant to whom
supplemental normal, early, or deferred retirement benefits under the Plan have
commenced to be paid, the Beneficiary of such Participant shall receive the
present actuarial equivalent of the Accrued Portion of the Participant’s
supplemental normal, early, or deferred retirement benefit as of the earlier of
the date benefits under the Plan commenced to be paid to the Participant or his
death minus the aggregate benefit payments, if any, made to such Participant
under the Plan. Any such death benefit shall be determined pursuant to the
provisions of Section 7.6 and paid in a single sum as soon as reasonably
possible. Notwithstanding the foregoing provisions of this Article IX, no death
benefit shall be reduced due to the payment of supplemental disability benefits
under the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATION
          10.1 Authority of the Company. The Company shall be responsible for
the general administration of the Plan, for carrying out the provisions hereof,
and for making, or causing a grantor trust to make, any required supplemental
benefit payments under the Plan. The Company shall have all such powers as may
be necessary to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount of any
supplemental retirement benefit and all questions pertaining to claims for
benefits and procedures for claim review; to resolve all other questions arising
under the Plan, including any questions of construction; and to take such
further action as the Company shall deem advisable in the administration of the
Plan. The Company may delegate any of its powers, authorities, or
responsibilities for the operation and administration of the Plan to any person
or committee so designated in writing by it and may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder. The actions taken and the decisions made by
the Company hereunder shall be final and binding upon all interested parties.
          10.2 Claims Procedure. Generally benefits shall be paid under the
Post-2004 Terms without the necessity of filing a claim. A Participant,
Beneficiary, or other person who believes he is entitled to a benefit under the
Post-2004 Terms (hereinafter referred to as the “Claimant”) may file a written
claim with the Company. A claim must state with specificity the determination
desired by the Claimant.
          The Company shall consider the Claimant’s claim within a reasonable
time, but no later than 90 days of receipt of the claim. If the Company
determines that special circumstances require an extension of time for
processing the claim, the Company shall notify the Claimant in writing of the
extension before the end of the initial 90-day period and the written notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Company expects to make a decision. The extension of time
shall not exceed 90 days from the end of the initial 90-day period.

 



--------------------------------------------------------------------------------



 



          The Company shall notify the Claimant (in writing or electronically)
that a determination has been made and that the claim is either allowed in full
or denied in whole or in part. If the claim is denied in whole or in part, the
Company shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within 90 days of receipt of the claim. Any adverse benefit
determination notice shall describe the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial upon review. If
the notification is made electronically, it must comply with applicable
Department of Labor Regulations.
          Upon receipt of an adverse benefit determination, a Claimant may,
within 60 days after receiving notification of that determination, submit a
written request asking the Board to review the Claimant’s claim. Each Claimant,
when making his request for review of his adverse benefit determination, shall
have the opportunity to submit written comments, documents, records, and any
other information relating to the claim for benefits. Each Claimant shall also
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to such Claimant’s
claim for benefits. The review shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
regardless of whether the information was submitted or considered in the initial
benefit determination. If a Claimant does not submit his request for review in
writing within the 60-day period described above, his claim shall be deemed to
have been conclusively determined for all purposes of the Plan and the adverse
benefit determination will be deemed to be correct.
          If the Claimant submits in writing a request for review of the adverse
benefit determination within the 60-day period described above, the Board (or
its designee) shall notify

 



--------------------------------------------------------------------------------



 



(in writing or electronically) him of its determination on review within a
reasonable period of time but not later than 60 days from the date of receipt of
his request for review, unless the Board (or its designee) determines that
special circumstances require an extension of time. If the Board (or its
designee) determines that an extension of time for processing a Claimant’s
request for review is required, the Board (or its designee) shall notify him in
writing before the end of the initial 60-day period and inform him of the
special circumstances requiring an extension of time and the date by which the
Board (or its designee) expects to render its determination on review. The
extension of time will not exceed 60 days from the end of the initial 60-day
period.
          If the Board (or its designee) confirms the adverse benefit
determination upon review, the notification will describe the specific reason or
reasons for the adverse determination, refer to the specific Plan provisions on
which the benefit determination is based, include a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under Section 502(a) of ERISA, and any other required
information under applicable Department of Labor Regulations. The claims
procedure described above shall be administered in a manner not inconsistent
with Section 503 of ERISA and applicable Department of Labor Regulations.
          A Claimant’s compliance with the foregoing claims procedures shall be
a mandatory prerequisite to the Claimant’s right to commence any legal action
with respect to any claim for benefits under the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
AMENDMENT AND TERMINATION
          The Company reserves the right to amend or terminate the Plan at any
time by action of the Board; provided, however, that no such action shall
adversely affect any Participant who is receiving supplemental retirement
benefits or supplemental disability benefits under the Plan or who has accrued a
supplemental retirement benefit under the Plan, unless an equivalent benefit is
provided under another plan sponsored by the Company.

 



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
          12.1 Non-Alienation of Benefits. No benefit under the Plan shall at
any time be subject in any manner to alienation or encumbrance. If any
Participant shall attempt to, or shall, alienate or in any way encumber his
rights or benefits under the Plan, or any part thereof, or if by reason of his
bankruptcy or other event happening at any time any such benefits would
otherwise be received by anyone else or would not be enjoyed by him, his
interest in all such benefits shall automatically terminate and the same shall
be held or applied to or for the benefit of such person, his spouse, children,
or other dependents as the Company may select.
          12.2 Payment of Benefits to Others. If any Participant to whom a
benefit is payable under the Plan is unable to care for his affairs because of
illness or accident, any payment due (unless prior claim therefor shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, brother, sister, adult child, or any other
individual deemed by the Company to be maintaining or responsible for the
maintenance of such person. Any payment made in accordance with the provisions
of this Section 12.2 shall be a complete discharge of any liability of the Plan
with respect to the benefit so paid.
          12.3 Plan Non-Contractual. Nothing herein contained shall be construed
as a commitment or agreement on the part of any Participant to continue his
employment with the Company, and nothing herein contained shall be construed as
a commitment on the part of the Company to continue the employment or the annual
rate of compensation of any Participant for any period, and all Participants
shall remain subject to discharge to the same extent as if the Plan had never
been established.
          12.4 Trust. In order to provide a source of payment for its
obligations under the Plan, the Company may establish a grantor trust.
          12.5 Interest of a Participant. The obligation of the Company under
the Plan to provide a Participant with supplemental retirement benefits or
supplemental disability benefits

 



--------------------------------------------------------------------------------



 



constitutes the unsecured promise of the Company to make payments as provided
herein, and no person shall have any interest in, or a lien or prior claim upon,
any property of the Company.
          12.6 Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any person, firm or corporation any legal or
equitable right against the Company, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.
          12.7 Section 409A. Although the Company shall use its best efforts to
avoid the imposition of taxation, penalties and/or interest under Section 409A,
tax treatment of benefits under the Plan is not warranted or guaranteed. No
liability shall attach to the Company, any Affiliate, the Board of Directors of
the Company, or any delegate for any tax, penalty, interest or other monetary
amounts owed by any Participant, Beneficiary or other person as a result of the
accrual or payment of a benefit under the Plan.
          12.8 Severability. The invalidity or unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.
          12.9 Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
          Executed at Cleveland, Ohio, this 14th day of August, 2007.

            APPLIED INDUSTRIAL TECHNOLOGIES, INC.       By:   /s/ Bill Purser  
      Bill Purser, President             

 